Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 5/14/21.  Claims 1 and 3  are amended.  Claims 1-3 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marangoni ( 8940354).
For claims 1-2, Marangoni discloses a composition comprising one or more oils or fats, ethylcellulose and the surfactant.  The composition is an oleogel having a water content of less than about 10%.  The surfactant includes  polyglycerol ester of stearic acid. The useful concentration of ethylcellulose is between 4-20%.  The surfactant is present in ratio of 10:1 to 1:1 polymer to surfactant ration.  The oleogels comprises 70-95% oils including any fat.  Example 1 shows composition of 9% ethylcellulose,3% surfactant in a 30:70 w/w mixture of fully hydrogenated soybean oil with liquid soybean oil.  The final concentration is 6% ethylcellulose, 2% surfactant, 20% fully hydrogenated soybeans oil and 72% soybean oil.  The composition is an oleogel.  ( see col. 3-6 and the examples)
Marangoni does not specifically disclose saturated fats and unsaturated oils as in claim 1 and the firmness as in claim 3.
Marangoni discloses fully hydrogenated soybean oil which is a source of saturated fats and the liquid soybean oil is a source unsaturated oil.  The claimed ranges fall within the ranges disclosed in the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  As to the firmness, Marangoni discloses a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/335959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed at compositions comprising ethylcellulose, oil or more oil and stearic acid.  The co-pending application does not recite saturated fats , the firmness and the water content.  However, such difference is not patentably distinct as it would have been obvious to use saturated fat as an obvious matter of preference depending on the nutritional profile desired.  It would have been obvious to form the composition of any desirable firmness depending on the intended use of the composition.  Since the compositions comprises of the same components, it is obvious the water content would be similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/335948  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed at compositions comprising ethylcellulose, oil or more oil and fatty acid.  The co-pending application does not recite saturated fats , the firmness and the water content.  However, such difference is not patentably distinct as it would have been obvious to use saturated fat as an obvious .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive.
In the response, applicant argues Marangoni discloses polyglyceryl ester of stearic acid which is substantially different from stearic acid.  The argument is not persuasive.  Claim 1 requires the inclusion of stearic acid which is disclosed in Marangoni.  Polyglyceryl ester of stearic acid can be different from stearic acid; but stearic acid is present.  The claims do not have any limitation to exclude  the stearic acid being included as part of another compound.  
Applicant states example 2 of 20200015493 shows unexpected result of oleogel comprising stearic acid as compared to polyglyceryl eser of ricinoleic acid.  The basis of applicant’s statement is unclear.  If applicant intends to show unexpected result, the evidence needs to be submitted in a form of an affidavit.  A reference to another patent publication is not evidence of unexpected result.
The double patenting rejections are maintained as the TD submitted was not approved because of the following reasons:  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. The person failed to state his/her capacity to sign for the juristic entity and he/she has not been established as being authorized to act on behalf of the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIEN T TRAN/              Primary Examiner, Art Unit 1793